KIRSCH, Judge,
dissenting.
I believe that L.H. has failed to show prejudice resulting from the trial court’s incorporation of the evidence from the child hearsay hearing into the fact-finding hearing. In the absence of such prejudice, I believe that the trial court acted within its discretion, and, accordingly, I respectfully dissent.
L.H. contends that the incorporation was a denial of due process without setting out what process denied him a fair trial. L.H. had notice of the proceeding; he was present; he was represented by counsel; he had the right to cross-examine the State’s witnesses; he had the right to recall such witnesses during his case in chief; he had the right to present evidence in his defense; the evidence, including the child hearsay, presented by the state was properly admitted; and the evidence is sufficient to support L.H.’s adjudication.
It seems to me that L.H. asks us to elevate form over substance. Here, the complaining witness was present in the courtroom on November 2nd for the denial hearing. As part of that hearing, the trial court had to determine the admissibility of the child hearsay evidence. The witness was sworn in, testified and was cross-examined. She said every thing she had to say. Why should we require the trial court to demand that the State call her to the stand a second time to say the same thing that she said minutes earlier? It seems to me that doing so would not provide any procedural safeguard to L.H. or benefit him in any way.
My colleagues conclude that “L.H. was entitled to have a fact-finding hearing at which all procedural safeguards and evi-dentiary rules are observed ... and [incorporating the evidence] denied L.H. the hearing to which he was entitled.” Slip Op. at. 9. The problem to me is that I don’t know any procedural safeguards or eviden-tiary rules that weren’t followed. And L.H. doesn’t point to any in his brief. He makes no argument that any of the evidence which was admitted by incorporation should not have been admitted.
Even if we assume that the trial court’s incorporation of the evidence was error, the error is harmless in the absence of any prejudice. I would affirm the trial court in all respects.